Citation Nr: 0731571	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO. 05-37 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence sufficient to reopen a 
claim of entitlement to service connection for post-traumatic 
stress disorder (PTSD) has been received.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service from September 1968 to 
August 1972, including approximately six months in Vietnam. 
This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi in which the RO determined that the 
appellant had not submitted new and material evidence to 
reopen his claim of entitlement to service connection for 
post-traumatic stress disorder (PTSD).

The appellant's claim of service connection for post-
traumatic stress disorder was originally denied in an April 
1991 rating decision that was confirmed in September 1991. 
The appellant was notified the next month and did not appeal. 
The September 1991 rating decision, therefore, represents the 
last final action on the merits of the service connection 
claim for PTSD. Glynn v. Brown, 6 Vet. App. 523 (1994). The 
February 2000 rating decision that denied the reopening of 
the PTSD claim represents the last final decision on any 
basis. Evans v. Brown, 9 Vet. App. 273 (1996).

In June 2007, a Travel Board hearing was held at the Jackson 
RO before the undersigned Veterans Law Judge who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107. A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1. An unappealed February 2000 RO rating decision denied the 
appellant's attempt to reopen his claim of entitlement to 
service connection for PTSD.

2. Additional evidence submitted subsequent to the February 
2000 rating decision that denied the reopening of the 
appellant's PTSD claim is new and material.

3. The appellant served in a Naval Mobile Construction 
Battalion in the Republic of Vietnam.

4. Unit records show that the appellant's unit experienced 
hostile fire on more than one occasion during his tour of 
duty in Vietnam.

5. The appellant is diagnosed as having PTSD as a result of 
experiences during his tour of duty in the Republic of 
Vietnam.


CONCLUSIONS OF LAW

1. The February 2000 rating decision that denied the 
reopening of the appellant's claim for service connection for 
PTSD is final. 38 U.S.C.A. § 7105 (West 2002).

2. The evidence received subsequent to the February 2000 
rating decision is new and material, and serves to reopen the 
appellant's claim of entitlement to service connection for 
PTSD. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.156, 3.303 (2007).

3. The veteran has PTSD that is the result of disease or 
injury incurred during active military service. 38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits. VA must notify the appellant of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim. 
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d). 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim. Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability. The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application. Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. The RO did advise the 
appellant of such information relating to effective dates and 
disability ratings in a June 2006 letter.

As for the appellant's attempt to reopen his PTSD service 
connection claim, because his attempt to reopen has been 
granted by the Board, VA's duty to notify and assist has been 
fulfilled. Furthermore, inasmuch as the Board is allowing the 
claim for service connection for PTSD, the appellant will not 
be prejudiced by the Board's decision even if the duty to 
notify and duty to assist provisions contained in the law 
have not been completely satisfied. Therefore, the Board 
finds the duty to assist and duty to notify provisions of the 
VCAA have been fulfilled to the extent necessary for these 
claims and no further action is necessary under the mandate 
of the VCAA.
The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim. The appellant prevails in either event. 
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied. 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

A. New and material evidence

Decisions of the Board are final, as are unappealed rating 
actions of the RO. 38 U.S.C.A. §§ 7104, 7105. In order to 
reopen a claim there must be added to the record "new and 
material evidence." 38 U.S.C.A. § 5108. 

The Court has held that the new and material evidence 
necessary to reopen a previously and finally disallowed claim 
must be secured or presented since the time that the claim 
was finally disallowed on any basis, not only since the time 
the claim was last disallowed on the merits. Evans v. Brown, 
9 Vet. App. 273, 285 (1996). The February 2000 rating 
decision is final. 38 C.F.R. § 20.1103. While the veteran was 
notified of the denial and thereafter submitted a notice of 
disagreement, he did not submit a substantive appeal within 
the time period allowed after the Statement of the Case was 
issued in November 2000. This claim may not be reopened in 
the absence of new and material evidence. 38 U.S.C.A. 
§§ 5108; 38 C.F.R. § 3.156(a). Glynn v. Brown, 6 Vet. App. 
523 (1994).

Current regulation requires that evidence raise a reasonable 
possibility of substantiating the claim in order to be 
considered "new and material." The regulation specifically 
defines material evidence as evidence, that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim. 
38 C.F.R. § 3.156(a). (The credibility of the evidence is 
presumed for the purpose of reopening. Justus v. Principi, 3 
Vet. App. 510 (1992).)

Whether new and material evidence is submitted is a 
jurisdictional test--if such evidence is not submitted, then 
the claim cannot be reopened, and the Board does not have 
jurisdiction to proceed further. Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996). 

The evidence considered by the RO in reaching its February 
2000 rating decision included the appellant's service medical 
records; service personnel records; a DD Form 214; a VA Form 
21-526 dated in July 1990; the reports of VA medical 
examinations conducted in March 1991, December 1994, and 
October 1997; the reports of private treatment rendered in 
1976, and from 1993 to 1994; the reports from VA inpatient 
and outpatient treatment rendered from 1990 to 1999; a June 
1998 letter from the Center for Research of Unit Records 
(CURR) with attached unit record; and various statements 
submitted by the appellant.

The appellant's PTSD claim was denied in February 2000 
because the evidence of record did not show that PTSD was 
related to service. The evidence added to the claims file 
after the February 2000 rating decision includes an April 
2005 report from a Vet Center psychologist who had examined 
the appellant. This psychologist stated that the appellant 
had PTSD and related the condition to his service in Vietnam. 

The Board finds that the evidence added to the record after 
February 2000 has direct bearing on the issue of service 
connection for PTSD and therefore, is material. In short, the 
added evidence relates to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD, 
namely a nexus between service and the currently diagnosed 
PTSD. Because the credibility of the evidence is presumed for 
the purpose of reopening, the Board finds that the evidence 
cited above constitutes new and material evidence sufficient 
to reopen the claim for service connection for PTSD. Having 
reopened the claim, the Board will now conduct a de novo 
review of the merits of this case.





B. Service connection

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease occurred 
in service. 38 C.F.R. § 3.303(d).

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of 38 C.F.R. § 3.304(f) then in 
effect and held that the elements required to establish 
service connection for PTSD are 1) a current, clear medical 
diagnosis of PTSD, which is presumed to include both the 
adequacy of the PTSD symptomatology and the sufficiency of a 
claimed in-service stressor; 2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
3) medical evidence of a causal nexus, or link, between the 
current symptomatology and the specific claimed in-service 
stressor.

For the purposes of establishing service connection, a 
stressor is a traumatic event 1) to which the veteran was 
exposed during active service and in which the veteran 
"experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others"; and 2) which produced in the veteran a response 
involving intense fear, helplessness, or horror. Cohen, at 
141 (citing the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 
(4th ed., 1994) (DSM-IV)). It is the distressing event, 
rather than the mere presence in a "combat zone," that may 
constitute a valid stressor for the purposes of supporting a 
diagnosis of PTSD. Cohen, at 142 (citing Zarycki v. Brown, 6 
Vet. App. 91, 99 (1993)); Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether the veteran engaged in combat with the enemy, or 
served in combat. If the claimed stressor is related to the 
veteran having engaged in combat with the enemy, it must be 
determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated. See 38 U.S.C.A. 
§ 1154(b). If the veteran did not serve in combat, alleged 
service stressors must be corroborated by service records or 
other credible supporting evidence. 38 C.F.R. § 3.304(f); 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Cohen v. 
Brown, 10 Vet. App. 128 (1997).

In an opinion dated in 1999, VA's General Counsel outlined 
considerations for determinations of whether a veteran 
engaged in combat with the enemy for purposes of 38 U.S.C.A. 
§ 1154(b). VAOPGCPREC 12-99 (O.G.C. Prec. 12-99). According 
to the opinion, the ordinary meaning of the phrase "engaged 
in combat with the enemy" requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. Reasonable evidence to support a 
determination that the veteran engaged in combat may include 
the veteran's own statements, but, in most instances where he 
has not been awarded a combat-related citation, will include 
a consideration of all of the evidence of record in each 
case. The fact that a veteran participated in a particular 
operation or campaign does not necessarily establish that the 
veteran engaged in combat, although such evidence may be 
significant when viewed in relation to other evidence of 
record.

In Pentecost v. Principi, 16 Vet. App. 124 (2002), the Court 
stated that the veteran's unit records constituted 
independent descriptions of rocket attacks that were 
experienced by the veteran's unit when he was stationed in 
Vietnam, which, when viewed in the light most favorable to 
the veteran, objectively corroborated his claim of having 
experienced rocket attacks. The Court reiterated that, 
although the unit records did not specifically identify the 
veteran as being present during the rocket attacks, the fact 
that he was stationed with a unit that was present while such 
attacks occurred suggested that he was in fact exposed to the 
attacks. 

The evidence of record shows that the appellant served in the 
United States Navy in  Vietnam from October 1970 to March 
1971. He served with the Navy Mobile Construction Battalion 
74 (NMCB-74). The appellant has provided written statements 
and testimony to the effect that his base had come under 
mortar and rocket fire. The appellant has also reported that 
while he was on minesweeping duties with Detachment Kilo, 
that group came under hostile fire. 

Records received from the U.S. Army Center for Unit Record 
Research (CURR) indicate that NMCB-74 operated out of Bien 
Hoa. The associated unit records state that, on November 17, 
1970, the Ben Hoa Air Force Base complex was struck by an 
unknown number of mortar rounds and that no injuries resulted 
to NMCB-74 personnel. On January 22, 1971, two rounds of 
rocket fire were noted in the unit record. On February 28, 
1971, a B-40 rocket hit adjacent to the Construction 
Battalion Center. In addition, on February 13, 1971, Detail 
KILO personnel received small arms fire from unknown sources 
while engaged in the removal of mines from the roadbed of 
Route 341.

The appellant has been treated at VA medical facilities, as 
well as a Vet Center, for symptoms associated with PTSD. The 
appellant has been diagnosed with that disorder and his 
treatment records show complaints associated with experiences 
while serving in Vietnam. The appellant has described as 
stressful events coming under mortar fire at his base and 
coming under fire while on a detail performing minesweeping. 
These stressors have been shown to be documented in the unit 
records of NMCB-74 for the period the appellant was with that 
unit in Vietnam.

Given the evidence of record and resolving reasonable doubt 
in favor of the veteran, the Board finds that the appellant 
did not engage in combat with the enemy and that the 
provisions of 38 U.S.C.A. § 1154(b) do not apply. However, 
the Board also finds that the appellant was exposed to 
stressors during his period of service in the Republic of 
Vietnam. 

The evidence supplied by the CURR is deemed to be independent 
corroboration of the in-service stressors because they 
suggest that the appellant's unit was, in fact, exposed to 
attacks by the enemy. Although the NMCB-74 Command History 
1970-1971 does not identify the appellant as being present 
during the attacks on the base where the appellant's unit was 
located, the Court has held that corroboration of every 
detail, such as the veteran's own personal involvement, is 
not necessary. See Pentecost v. Principi, 16 Vet. App. 124 
(2002); Suozzi v. Brown, 10 Vet. App. 307 (1997). In 
addition, the medical evidence of record shows a clear 
diagnosis of PTSD as a result of in-service experiences. 
Consequently, the Board finds that the appellant's stressors 
have been corroborated by independent evidence. 

Because the appellant is diagnosed as having PTSD by 
competent medical opinion, and the diagnosis is linked to 
active military service, service connection is granted for 
PTSD. 


ORDER

Service connection for PTSD is granted.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


